Citation Nr: 1816542	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  12-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an extra-scheduler rating for service-connected status post cold injury, right foot, residuals parathesias.

2. Entitlement to an extra-scheduler rating for service-connected status post cold injury, left foot, residuals parathesias.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) on an extra-scheduler basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1949 until December 1952 and October 1962 until January 1963.

These matters come before the Board of Veteran's Appeals (Board) from a December 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston, Texas.

In February 2016, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in a Travel Board hearing.

The claims were remanded by the Board in April 2016 for further development. Specifically, the Board referred the claim to Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-scheduler rating pursuant to 38 C.F.R. § 3.321 (b)(1). A review of the claims folder reflects that a decision from the Director of the Compensation Service in regard to the issues on appeal was obtained in December 2017; thus substantially complying with the April 2016 remand instructions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's service-connected status post cold injury, right foot, residuals parathesias does not result in an exceptional or unusual disability picture so as to render impractical the application of the regular scheduler standards.

2. The Veteran's service-connected status post cold injury, left foot, residuals parathesias does not result in an exceptional or unusual disability picture so as to render impractical the application of the regular scheduler standards

3. The Veteran's service-connected disabilities have prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for status post cold injury, right foot, residuals parathesias is not warranted on an extra-scheduler basis. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017).

2. A rating in excess of 30 percent for status post cold injury, left foot, residuals parathesias is not warranted on an extra-scheduler basis. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017).

3. The criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to an extra-scheduler rating for service-connected status post cold injury, residuals parathesias (right and left foot)

The Veteran seeks a separate evaluation in excess of the maximum 30 percent scheduler rating assigned for service-connected status post cold injury, residuals parathesias, of the left and right foot pursuant to 38 C.F.R. § 4.104 , Diagnostic Code 7122, on an extra-scheduler basis. 

Service connection for residuals of right and left foot cold injuries was established in an April 2010 rating decision by the RO, which assigned a 30 percent disability rating for each foot, effective November 24, 2009. The Veteran appealed the decision requesting a rating in excess of the 30 percent scheduler rating. The Board subsequently denied the claim in an April 2016 decision, concluding there was no legal basis upon which to award a higher or separate scheduler evaluation in regard to the claims. However, the Board referred the issue of entitlement to an extra-scheduler rating for service-connected status post cold injury, residuals parathesias (right and left foot) to Director of the Compensation Service. In a December 2017 decision, the Director of the Compensation Service denied the issues on appeal. This decision addresses whether a higher rating is warranted on an extra-scheduler basis. 

Legal Criteria

Pursuant to 38 C.F.R. §  3.321 (b)(1), the Director of Compensation and Pension, is authorized to approve an extra-scheduler evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards." 38 C.F.R. §  3.321 (b)(1).

There is a three-step analysis for determining whether an extra-scheduler rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability to determine whether the disability picture is adequately contemplated by the rating schedule. Id.   

In the second step of the inquiry, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Id.; see also 38 C.F.R. §  3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the rating schedule is inadequate to evaluate the claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the third step is to refer the case to the Under Secretary for Benefits or the Director of C&P Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-scheduler rating. Id. In other words, the Board may not address the issue in the first instance.

Analysis

In a December 2017 Memorandum, the Director of C&P Service considered the issue of entitlement to an extra-scheduler rating for the Veteran's status post cold injury, residuals parathesias of the right and left foot in accordance with 38 C.F.R. §  3.321(b). The Director noted that extra-scheduler evaluations are assigned in cases where an exceptional or unusual picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of the regular rating scheduler standards impracticable. The Director of Compensation and Pension stated that the evidentiary record, when considering the totality of the evidence, does not support criteria for entitlement to an extra-scheduler evaluation for the status post cold injury, residuals parathesias of the right and left foot. 

Finally, the Director of C&P stated that the evidence does not provide an exceptional picture that renders the application of scheduler standards impractical. Therefore it was determined that entitlement to an extra-scheduler evaluation was not warranted.

Because the appropriate first line authority has adjudicated entitlement to an extra-scheduler rating, the Board may now consider the issue. The threshold question is whether the rating criteria adequately contemplate the Veteran's disabilities.

For the reasons set forth below, the Board ultimately finds that an extra-scheduler rating is not warranted for the Veteran's service connected disabilities.

Initially, as discussed in the Board's April 2016 decision, the evidence of record was most consistent with the maximum 30 percent scheduler rating for the post cold injury, residuals parathesias disabilities. In the April 2016 decision, the Board adjudicated the post cold injury, residuals parathesias  disabilities on a scheduler basis and found that the assigned maximum scheduler rating of 30 percent, pursuant to Diagnostic Code 7122, requiring for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities was appropriate. 

As explained previously, in discussing whether an extrashedular rating is warranted there must be a finding whether that the disability picture is not adequately contemplated by the rating schedule. Here, the April 2010 VA medical examination report reflects that the Veteran's service-connected status post cold injury, residuals parathesias of the right and left foot with cold sensitivity, decreased vibration, decreased dorsal pedic pulse sensation, x-ray evidence of arthritic changes, pain, and a sleep disturbance.

The evidence shows that the Veteran's disability picture was adequately, and appropriately, contemplated by the applicable scheduler rating criteria. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Because the scheduler criteria adequately contemplated the Veteran's level of disability and symptomatology of his status post cold injury, residuals parathesias of the right and left foot; the threshold for an extra-scheduler rating were not met and the second step of the inquiry need not be addressed. See also, Urban v. Shulkin, No. 15-3744 (Vet. App. Sep. 18, 2017). The Board noted the Veteran's subjective complaint of sleep disturbance and pain. However, the Veteran has not been diagnosed with a sleep disability resulting from his service-connected disability; but rather experiences difficulty sleeping due to his noted symptoms, to include pain , which is contemplated by the applicable scheduler rating criteria.

As such, entitlement to an initial increase in excess of 30 percent disabling claim for status post cold injury, residuals parathesias of the right and left foot on an extra-scheduler basis is not warranted

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) on an extra-scheduler basis

The Veteran contends that his service-connected disabilities combined render his unable to obtain substantial occupation.

Legal Criteria

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

A total rating for compensation purposes may be assigned where the scheduler rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155 ; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

When a veteran does not meet the scheduler requirements for a TDIU rating under 38 C.F.R. § 4.16 (a), rating boards are still required to submit to the Director of the Compensation Service for extra-scheduler consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a). 38 C.F.R. § 4.16 (b) (2017). 

An assessment for extra-scheduler referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16 (b) (2017). The veteran's age and the effects of non-service connected disability, however, are not factors for consideration. 38 C.F.R. §§ 3.341 (a), 4.19 (2017).

For a veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. 4.16 (a) (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran's current combined evaluation for compensation purposes is only 50 percent. Thus, the Veteran does not meet the scheduler requirements of 38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to a TDIU on an extra-scheduler basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. 38 C.F.R. § 4.16 (b).

The Board cannot consider entitlement to a TDIU on an extra-scheduler basis in the first instance. Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extra-scheduler consideration. 38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001). The Board has jurisdiction to review determinations by the Director. Wages v. McDonald, 27 Vet. App. 233 (2015).

Unlike the criteria for an extra-scheduler rating under 38 C.F.R. § 3.321, the grant of an extra-scheduler rating for a TDIU under 38 C.F.R. § 4.16  is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities. See VAOPGCPREC 6-96 (1996). 

Analysis

The April 2010 VA medical examination report reflects that the Veteran's service-connected status post cold injury, residuals parathesias of the right and left foot causes moderate to severe effects on his usual daily activities such as chores, shopping, exercise, and traveling. Additionally, the Veteran's service-connected foot disabilities prevent him from participating in sports and other recreational activities. Further, the examination report noted the Veteran is retired as a result of age eligibility. 

In a November 2017 letter, noting the Veteran's April 2010 VA medical examination report, the RO recommended VA grant the Veteran's  entitlement to TDIU on an extra-scheduler basis. 

The issue of entitlement to a TDIU on an extra-scheduler basis was appropriately referred to the Director, and, in a December 2017 memorandum, the Director found that none of the available evidence supports the Veteran's contention that any of his service-connected disabilities or a combination of the effects render him unable to perform or obtain and secure substantially gainful occupation.

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran has been unable to secure or maintain a substantially gainful occupation as a result of service-connected disability. The medical evidence reflects the Veteran's service-connected disabilities have a moderate to severe effect on his usual daily activities, to include traveling; which for most occupations traveling would be essential to employment. Additionally, after reviewing the Veteran's medical records and his lay statement, the RO has recommended the Veteran be granted TDIU. As all doubt is resolved in favor of the Veteran, the Board finds that the evidence is at least in equipoise to support a finding of a TDIU on an extra-schedular. 38 U.S.C. § 5107.


ORDER

Entitlement to an extra-scheduler rating for service-connected status post cold injury, right foot, residuals parathesias is denied.

Entitlement to an extra-scheduler rating for service-connected status post cold injury, left foot, residuals parathesias is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


